 SOUTHWESTMISSOURIFOUNDATION597Southwest Missouri Foundation and Grading Companyand Thomas Paul Houdashelt.Case 17-CA-5844September26, 1974Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYUpon a charge and amended charge filed Novem-ber 20, 1973, and April 29, 1974, respectively, byThomas Paul Houdashelt, herein called ChargingParty, and duly served on Southwest Missouri Foun-dation and Grading Company, herein called Respon-dent, the Regional Director for Region 17 of theNational Labor Relations Board issued on May 2 and8, 1974, respectively, a complaint and an amendmentthereto together with a notice of hearing alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Sections 8(a)(1) and 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge and amended charge, complaint andamendment thereto, and the notice of hearing wereduly served on the Respondent by registered mail.With respect to the unfair labor practices, the com-plaint alleges, in substance, that Respondent dis-charged the Charging Party on November 7, 1973, forengaging in protected concerted activities, sympa-thies, and leanings, and failed and refused to reinstatehim until January 8, 1974. The complaint further al-leges that approval of an informal settlement agree-ment between the parties purporting to resolve thealleged unfair labor practices and provide backpay tothe Charging Party was revoked on April 23, 1974, bythe Regional Director due to the Respondent's con-tinued failure to remit the backpay required thereby.Respondent did not file an answer to the complaint.On May 28, 1974, the General Counsel, by counsel,filed with the Board a motion to transfer the proceed-ings before the Board and for summary judgmentbased upon the Respondent's failure to answer thecomplaint. On June 6, 1974, the Board issued a Noticeto Show Cause why the General Counsel's motionshould not be granted and an order transferring theproceedings before it. No response to the Notice ToShow Cause was filed by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on theRespondent herein specifically states thatunless ananswer to the complaint was filed within 10 days fromthe service thereof, "all of the allegations in the com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." According to theuncontroverted allegations of the Motion for Summa-ry Judgment, the complaint and amendment theretowere served on the Respondent by registered mail,copies of the return receipts of service being attachedto the motion as exhibits. Thereafter, the GeneralCounsel, by counsel, advised the Respondent by letterdated May 13, 1974, addressed to Respondent's presi-dent, of the necessity of answering the complaint byMay 20, 1974, to forestall the instant Motion for Sum-mary Judgment.No answer to the complaint, nor a response to theNotice To Show Cause has been filed by the Respon-dent. No good cause having been shown for failing toanswer or respond, the allegations of the complaintstand admitted to be true, and are so found, in accor-dance with the rule set forth above. Accordingly, weshall grant the General Counsel's Motion for Summa-ry Judgment.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Missouri corporation engaged inthe building and construction business at its Oronogo,Missouri, facility. In the course and conduct of itsbusiness operations, the Respondent annually sellsgoods and services having a value in excess of $50,000213 NLRB No. 84 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectlyto firms or enterprises located in States otherthan the State of Missouri.We find,on the basis of the foregoing,that Respon-dent is,and at all times material hereto has been, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policies ofthe Act toassert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Carpenters District Councilof KansasCity and Vicinity,is now, and at all timesmaterial hereto has been,a labor organization withinthe meaning of Section 2(5) of the Act.8(a)(1) of the Act by unlawfully discharging employeeThomas Paul Houdashelt on November 7, 1973, andby failing and refusing to reinstate said employee untilJanuary 8, 1974, we shall order that Respondent makewhole said employee for any loss of earnings sufferedby such conduct by payment of a sum of money equalto that which he normally would have earned as wag-es from the date of discharge to the date of reinstate-ment,less his net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablishedby the Board inF.W. Woolworth Compa-ny,90 NLRB 289, 294 (1950), and with interest there-on as prescribed by the Board inIsisPlumbing &Heating Co.,138 NLRB 716(1962).The Board, on the basis of the foregoing facts andthe entire record, makes the following:III.THE UNFAIR LABOR PRACTICESOn or about November 7, 1973, the Respondentdischarged and, continuing to January 8, 1974, failedto reinstate employee Thomas Paul Houdashelt,Charging Party herein,because of his engaging inprotected concerted activities, sympathies, and lean-ings.By the above-mentioned conduct, we find that Re-spondent did interfere with,restrain,and coerce theCharging Party in his rights guaranteed by Section 7of the Act, and therebyengaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act, we shall order thatit cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that the Respondent violated SectionCONCLUSIONS OF LAW1.SouthwestMissouri Foundation and GradingCompany is an employer engaged in commerce with-in the meaning of Section 2(6) and(7) of the Act.2.The UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO,Carpenters DistrictCouncil of Kansas City and Vicinity,is a labor orga-nization within the meaning of Suction 2(5) of the Act.3.By discharging and failing and refusing to rein-state Charging Party on November7, 1973,and con-tinuingsaidconductuntilJanuary8,1974,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, South-westMissouri Foundation and Grading Company,Oronogo,Missouri, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging and refusing to reinstate employ-ees for engaging in protected concerted activities,sympathies, and leanings.(b) In anylike or related manner interfering, with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act. SOUTHWESTMISSOURIFOUNDATION2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Make whole employee Thomas Paul Houdash-elt for loss of earnings caused by his unlawful dis-charge and refusal to reinstate from November 7,1973, until January 8, 1974, in the manner set forth inThe Remedy section herein.(b)Post at its Oronogo, Missouri, facility, copies ofthe attached notice marked "Appendix." ' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.1 In the eventthat this Order is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment599WE WILL NOT discharge and refuse to reinstateemployees for engaging in protected concertedactivities, sympathies, and leanings.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL make whole employee Thomas PaulHoudashelt for loss of earnings caused by hisunlawful discharge and refusal to reinstate fromNovember 7, 1973, until January 8, 1974, in themanner set forth in the remedy settlement.SOUTHWESTMISSOURIFOUNDATION AND GRADINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice, or compli-ancewith its provisions may be directed to theBoard's Office, 616-Two Gateway Center, Fourthat State, Kansas City, Kansas 66101, Telephone 816-374-4518.